          Case 1:15-cv-11587-DLC Document 99 Filed 09/27/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 DAMARIS JUSTINIANO, as the Personal
 Representative of the Estate of WILFREDO
 JUSTINIANO, JR.,

                  Plaintiff,
         v.                                           C.A. NO.: 1:15–cv–11587–DLC

 STEPHEN WALKER, and TIMOTHY P.
 ALBEN,

                  Defendants.

                   AFFIDAVIT OF ILYAS J. RONA IN SUPPORT OF
              PLAINTIFF’S MOTION TO VACATE JUDGMENT BASED ON
                         NEWLY DISCOVERED EVIDENCE

    I, Ilyas J. Rona, counsel for the Plaintiff, hereby state and depose as follows:

    1.        I am an attorney licensed to practice law in Massachusetts.

    2.        The discovery deadline in this matter was extended three times by agreement

between the two sides.

    3.        On the third request, a joint motion filed by Defendant Walker on November

24, 2017, the parties requested a brief extension to January 15, 2018, in part because the

parties were “working through issues surrounding a subpoena from the plaintiff to the

Massachusetts State Police seeking 115 categories of records, including Walker’s

personnel and disciplinary history records.” See ECF 53.

    4.        On November 14, 2017, Plaintiff served a subpoena on the Department of

State Police, seeking among other things Walker’s disciplinary history (Request No. 4)

and any disciplinary findings that were sustained (Request No. 127). See Ex. C, below.
          Case 1:15-cv-11587-DLC Document 99 Filed 09/27/19 Page 2 of 6



    5.     Three days later, on November 17, 2017, Plaintiff reiterated the request for

disciplinary files and use of force reports and asked counsel for the Department of State

Police, AAG DiGangi, for the state analog of a LR 37.1 conference.

    6.     On December 7, 2017, Walker responded to Plaintiff’s February 28 discovery

requests for the personnel file.

    7.     Plaintiff deposed Trooper Walker on December 14, 2017.

    8.     Days before Trooper Walker’s deposition, the Department of State Police

produced a disciplinary log.

    9.     After June 25, 2019, Plaintiff has learned that Trooper Walker made false,

misleading, or materially omissive statements during his deposition.

    10.    Until learning of this, Plaintiff did not believe there was a good faith basis to

doubt Trooper Walker’s statements made under oath during his deposition.

    11.    In January 2018, AAG DiGangi withdrew from the case and AAG Lucia

appeared on behalf of the Department of State Police.

    12.    Defendant Walker filed for summary judgment on February 15, 2018.

    13.    Around the same time, two related state cases pending in two different

counties were consolidated.

    14.    Thereafter there was a procedural snafu where the matters were consolidated

in the wrong county. After filing various motions, the actions were eventually

transferred back to the appropriate county.




                                              2
           Case 1:15-cv-11587-DLC Document 99 Filed 09/27/19 Page 3 of 6



    15.     On April 13, 2018, Plaintiff conferred with Walker’s counsel about the

disciplinary records and personnel file, as Walker could consent to their production

under Mass. Gen Laws Ch. 66, § 10 and Ch. 4, § 7(26).

    16.     On May 15, 2018, at the request of Mr. Lucia, Plaintiff sent an email

requesting documents relating to Walker’s disciplinary incidents and his use of force

reports.

    17.     Plaintiff followed up on August 16, 2018, and again on September 26, 2018,

looking for the Department’s position on production of the disciplinary records and his

use of force reports.

    18.     On September 30, 2018, the Court granted summary judgment and judgment

in favor of Walker immediately entered.

    19.     Based on my discussions with AAG Lucia, it was my understanding that the

Department of State Police was refusing to turn over Trooper Walker’s disciplinary

records and the related documents that would later by produced under court order.

    20.     Plaintiff served a motion to compel production of the records in Superior

Court on May 21, 2019. The Commonwealth opposed the motion on May 31, 2019. The

Superior Court granted the motion in part on June 11, 2019, and ordered production of

certain disciplinary files and use of force reports by June 25, 2019.

    21.     The Commonwealth produced the records on June 25, 2019.

    22.     A true and accurate copy of the Superior Court’s Order on Plaintiff’s Motion

to Compel in a related state court matter, Civil Action No. 1884CV02012, dated June 11,

2019 is attached as Exhibit A.




                                              3
          Case 1:15-cv-11587-DLC Document 99 Filed 09/27/19 Page 4 of 6



    23.    A true and accurate copy of Plaintiff’s Request for Production of Documents

Propounded on Defendant Stephen Walker is attached as Exhibit B.

    24.    A true and accurate copy of the Notice of Subpoena served on the

Department of State Police is attached as Exhibit C.

    25.    A true and accurate copy of an email I sent on November 16, 2017 to

Attorneys Tom DiGangi and David Officer is attached as Exhibit D.

    26.    A true and accurate copy of Defendant Stephen Walker’s responses to

Plaintiff’s Request for Production of Documents is attached as Exhibit E.

    27.    A true and accurate copy of Defendant Stephen Walker’s disciplinary history

log is attached as Exhibit F.

    28.    A true and accurate copy of excerpts from the Deposition of Stephen Walker

is attached as Exhibit G.

    29.    A true and accurate copy of a letter from Attorney Joseph Lucia to me, dated

June 25, 2019 is attached as Exhibit H.

    30.    A true and accurate copy of an email I sent to Attorney David Officer on

April 13, 2018 is attached as Exhibit I.

    31.    A true and accurate copy of the Department of State Police’s General Order

on the use of force, UOF-03, is attached as Exhibit J.

    32.    A true and accurate copy of excerpts from the Deposition of Trooper Joseph

P. Durning is attached as Exhibit K.

    33.    A true and accurate copy of an email I sent to Attorney Joseph Lucia on May

15, 2018 is attached as Exhibit L.




                                             4
          Case 1:15-cv-11587-DLC Document 99 Filed 09/27/19 Page 5 of 6



    34.    A true and accurate copy of an email sent to me by Attorney Lucia on May 16,

2018 is attached as Exhibit M.

    35.    A true and accurate copy of an email I sent to Attorney Lucia on August 16,

2018 is attached as Exhibit N.

    36.    A true and accurate copy of an email I sent to Attorney Lucia on September

26, 2018 is attached as Exhibit O.

    37.    A true and accurate copy of an email sent to me by Attorney Lucia on

October 2, 2018 is attached as Exhibit P.

    38.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000208–212, is attached as Exhibit Q.

    39.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000213–214, is attached as Exhibit R.

    40.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000215–217, is attached as Exhibit S.

    41.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000228, is attached as Exhibit T.

    42.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000229, is attached as Exhibit U.

    43.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000231, is attached as Exhibit V.

    44.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000240–241, is attached as Exhibit W.




                                            5
          Case 1:15-cv-11587-DLC Document 99 Filed 09/27/19 Page 6 of 6



    45.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000242–244, is attached as Exhibit X.

    46.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000255, is attached as Exhibit Y.

    47.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000259, is attached as Exhibit Z.

    48.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000261–265, is attached as Exhibit AA.

    49.    A true and accurate copy of documents related to an internal investigation of

Defendant Walker, marked AGO000269–270, is attached as Exhibit BB.

    50.    Redacted copies of Exhibits F, G, L, M, and O – BB will be filed via ECF, and

unredacted copies will be filed in person, under seal.

   SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 27th DAY OF
SEPTEMBER 2019


                                                 /s/ Ilyas J. Rona
                                                 Ilyas J. Rona, Esq. (BBO #642964)

                              CERTIFICATE OF SERVICE

    I, Ilyas J. Rona, hereby certify that the redacted version of this document, filed
through the ECF system, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing. An unredacted version has been filed
under seal and served by first class mail to all participants.

Date: September 27, 2019                         /s/Ilyas J. Rona
                                                 Ilyas J. Rona, Esq.




                                             6
